Title: From George Washington to Oliver Wolcott, Jr., 1 September 1796
From: Washington, George
To: Wolcott, Oliver Jr.


        
          Dear Sir,
          
            Thursday Morning 1st Sep. [1796]
          
        
        Enclosed is the name, and description of the Girl I mentioned to you last night. She has been the particular attendent on Mrs Washington since she was ten years old; and was handy & useful to her, being a perfect Mistress of her needle.
        We have heard that she was seen in New York by some one who knew her, directly after she went off. And since by Miss Langden, in Portsmouth; who meeting her one day in the Street, &

knowing her, was about to stop and speak to her, but she brushed quickly by, to avoid it.
        By her being seen in New York (if the fact be so) it is not probable she went immediately to Portsmouth by Water from this City; but whether she travelled by land, or Water to the latter, it is certain the escape has been planned by some one who knew what he was about, & had the means to defray the expence of it & to entice her off; for not the least suspicion was entertained of her going, or having formed a connexion with any one who could induce her to such an Act.
        Whether she is Stationary at Portsmouth, or was there en passant only, is uncertain; but as it is the last we have heard of her, I would thank you for writing to the Collector of that Port, & him for his endeavours to recover, & send her back: What will be the best method to effect it, is difficult for m⟨e⟩ to say. If enquiries are made openly, her Seducer (for she is simple and inoffensive herself) would take the alarm, & adopt instant measures (if he is not tired of her) to secrete or remove her. To sieze, and put her on board a Vessel bound immediately to this place, or to Alexandria which I should like better, seems at first view, to be the safest & least expensive. But if she is discovered, the Collector, I am persuaded, will pursue such measures as to him shall appear best, to effect those ends; and the cost shall be re-embursed & with thanks.
        If positive proof is required, of the identity of the person, Miss Langden who must have seen her often in the Chamber of Miss Custis—and I dare say Mrs Langden, on the occasional calls on the girl by Mrs Washington, when she has been here, would be able to do this.
        I am sorry to give you, or any one else trouble on such a trifling occasion—but the ingratitude of the girl, who was brought up & treated more like a child than a Servant (& Mrs Washington’s desire to recover her) ought not to escape with impunity if it can be avoided. With great esteem & regard I am always Yours
        
          Go: Washington
        
      